Citation Nr: 1710464	
Decision Date: 04/03/17    Archive Date: 04/11/17

DOCKET NO.  07-27 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder musculoskeletal disability including as secondary to service-connected shell fragment wounds.

2.  Entitlement to service connection for a lumbar spine musculoskeletal disability including as secondary to service-connected shell fragment wounds. 

3.  Entitlement to service connection for a cervical spine musculoskeletal disability including as secondary to service-connected shell fragment wounds. 

4.  Entitlement to an increased rating for residuals, left upper extremity fragment wound to include the elbow and shoulder (minor), currently evaluated as 20 percent disabling. 

5. Entitlement to an increased rating for residuals, low back fragment wound, currently evaluated as 10 percent disabling. 

6. Entitlement to an increased (compensable) rating for residuals, left neck fragment wound. 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and May 2007 rating decisions of the St. Petersburg, Florida Department of Veterans Appeals (VA) Regional Office (RO). 

In March 2011 and again in September 2013, the Board remanded these claims for additional development.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) is not currently on appeal to the Board.  A prior claim for a TDIU was granted by the RO in an April 2008 rating decision, and the Veteran did not appeal that determination.  

The three service connection claims are adjudicated below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO.



FINDINGS OF FACT

Current diagnoses in the left shoulder and left elbow, manifested by degenerative joint disease; the cervical spine, manifested by degenerative disc disease; and the lumbar spine, manifested by multilevel spondylosis L5-S1 degenerative disc disease, are not related to a fragment wound injury during combat in Vietnam, and are not secondary to the service-connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for a left shoulder and left elbow disability, manifested by degenerative joint disease, disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2.  The criteria to establish service connection for a cervical spine disability, manifested by degenerative disc disease, disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

3.  The criteria to establish service connection for a lumbar spine disability, manifested by multilevel spondylosis L5-S1 degenerative disc disease, disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for joint disabilities in the left shoulder and left elbow, lumbar spine, and cervical spine.  He maintains that these are a direct result of traumatic injuries sustained during combat in Vietnam.  He is already service connected for fragment wound disabilities in the associated anatomical locations involving the skin and muscles, and he alternatively contends that the joint disabilities are secondary to the muscle disabilities.  

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

A.  Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may also be granted for a disability that is proximately due to, or aggravated by, service-connected disease or injury.  See 38 C.F.R. § 3.310.

B.  Discussion

In light of the applicable law set forth above, the Board has carefully considered the facts of this case.  Ultimately, the claims must be denied because the preponderance of the competent and credible evidence of record weighs unfavorably against a nexus to service or the service-connected disabilities.  The reasons and bases resulting in this determination are as follows.  


(1)  Existence of a Present Disability

The record on appeal establishes a present diagnosis in the left shoulder and left elbow, lumbar spine, and cervical spine.  A VA examiner in April 2011 confirmed degenerative joint disease (DJD) of the left shoulder; left elbow DJD; cervical spine degenerative disc disease (DDD); and lumbar spine multilevel spondylosis L5-S1 DDD.  This evidence establishes that the Veteran has a current disability.  Therefore, the first requirement to establish service connection, evidence of a current disability, has been met as to this claim.

(2)  In-Service Incurrence of Injury or Disease

Next, the evidence of record makes it is as likely as not that the Veteran incurred an injury during service.  The evidence, including the service treatment records (STRs), shows that the Veteran suffered a fragment wound by hostile forces in March 1969.  The wounds involved the left neck, back, left arm, and chest.  Thus, they are in the anatomical regions of the claimed disabilities.  The Veteran was awarded the Purple Heart for this service.  Moreover, satisfactory lay evidence that an injury was incurred in combat will be accepted as sufficient proof of the in-service injury.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  This is so in this case.

Aside from this documented combat injury, the Veteran was treated during service in October 1969 for a backache for three days.  He was diagnosed with muscle strain.  

Furthermore, three different Veterans wrote in support of his claim in January 2007.  Each of them recounted his memory of the Veteran suffering from back, shoulder, arm, and neck pain during (and since) service.  

This evidence establishes that the Veteran had an injury and treatment during service for the claimed joints.  Accordingly, the second element of a service connection claim, in-service incurrence or aggravation of a disease or injury, is established.

Furthermore, as it pertains to the secondary theory of entitlement, the Veteran is currently service connected for (1) residuals fragment wound left upper extremity to include the elbow and shoulder (minor); (2) residuals fragment wound low back; (3) residuals fragment wounds left neck.  (He is service-connected for multiple other disabilities which are not relevant in the instant appeal.)  Thus, service-connected disabilities are established for the secondary theory of entitlement.  

(3) Nexus

Although the Veteran is currently diagnosed with current disorders and incurred an injury during service and has service-connected disabilities, the claims must be denied because a nexus between the current diagnoses and the in-service injury and service-connected disabilities is not established.  

As a threshold matter, for purposes of this appeal, the current diagnoses of DJD and DDD are considered consistent with "arthritis," which is a chronic disease listed in § 3.309(a).  However, these conditions were not established during service as chronic, and the fact of chronicity during service is not materially in dispute.  38 C.F.R. § 3.303(b).  There is also no indication that any diagnosis manifested to a 10 percent disability level within 1 year of service.  This is so because the evidence shows that arthritis manifested many years after service.

Alternatively, the Veteran maintains that he had a continuity of symptomatology since service.  The Veteran himself, together with three witnesses who served with the Veteran and have known him since service, wrote that he has had symptoms since service.  There is no reason to doubt the credibility of their assertions.  

However, neither the Veteran nor the other witnesses is shown to be competent to determine that any ongoing pain in the left arm, lumbar spine, or cervical spine was due to ongoing effects of the injury during service.  See Savage v. Gober, 10 Vet. App. 488, 497 (1997) (medical expertise is required to relate the Veteran's present arthritis etiologically to his post-service symptoms).  This question is not one that is capable of lay observation, within the common knowledge of a lay person, or otherwise within the competence of a non-medical expert as it requires consideration of the medical significance of the nature of the Veteran's in-service injury and symptoms; his post-service symptomatology, including whether the symptoms involved the already service-connected disabilities; and the medical significance of these factors in the context of his current diagnoses.  See Fountain v. McDonald, 27 Vet. App. 258, 274-75 (2015); Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012).  As such, the lay statements indicating ongoing symptoms after service are not competent evidence establishing a continuity of symptoms since service. Savage, 10 Vet. App. 488, 497.

There is also a question of whether the diseases were incurred during service notwithstanding the absence of intervening evidence of such.  

On this question, the Veteran underwent a VA examination in April 2011.  The VA examiner concluded that the current diagnoses were less likely than not related to service or the service-connected fragment wounds.  The VA examiner reasoned that shrapnel fragments are on the soft tissues superficially not inside the joint in both the left elbow and left shoulder, and there is no evidence of residual metallic fragments in either neck or lumbar spine.  The VA examiner also reasoned that there is no evidence in the medical records which link residual wounds to degenerative arthritis.  

In its September 2013 remand, the Board explained that this opinion was adequate as to the direct theory of entitlement, but not adequate as to the secondary theory.  As such, the matter remanded for an addendum opinion, which was obtained in May 2014 from the same VA examiner.  

With regard to the secondary theory, the VA examiner explained in the addendum that a baseline level of severity could not be established based upon medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the service connected conditions.  The VA examiner explained that the medical evidence is not sufficient to support a determination of a baseline level of severity.  The VA examiner also concluded that, regardless of an established baseline, the Veteran's diagnoses were not at least as likely as not aggravated beyond their natural progression by the service-connected disabilities.  The VA examiner explained that shrapnel fragments are superficially on the soft tissues, not inside the joint in the left shoulder; there is no evidence of residual metallic fragments in either neck or lumbar spine; and there is no medical evidence to suggest a link between superficial shrapnel injury and degenerative arthritis.

At present, the Board can find no reason to call into question or otherwise discount the probative weight of the VA examiner's opinion, including in the addendum.  The examiner's opinion is clear and unequivocal, and it was based on the relevant information, including the relevant in-service and post-service information.  Moreover, the examiner's explanation is understandable, and all inferences appear to follow from the facts and information given.  See Monzingo, 26 Vet. App. at 105-06; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Thus, it is probative evidence weighing against a nexus to service or the service-connected disabilities.  

In conflict with the VA examiner's opinion, the Veteran wrote in a June 2014 opinion that a prior orthopedic surgeon (now deceased) treated him and explained that not only the shrapnel caused the damage to his joints but also the explosion itself caused damage.  The Veteran's statement is credible, and he is competent to report this doctor's opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, this doctor's opinion is not available in the record, and the evidentiary record, in this regard, appears to be reasonably complete.  Thus, even assuming the Veteran is accurately and comprehensively conveying this doctor's opinion, the Board is unable to assess the evidentiary value of such a medical opinion.  More specifically, the Board cannot determine the factual premise or the reasoning underpinning such a favorable medical opinion.  

In this regard, it appears to have been many years between when he saw this orthopedic surgeon and the time of his June 2014 statement.  Human memory is fallible, and the Board cannot place much evidentiary value on such a non-specific recollection from so long ago.  See, e.g., U.S. v. Hall, 44 F. 864, 876 (D.C. Ga. 1890) ("At best the human memory is fallible, and courts and juries can only demand that the material facts be accurately remembered and correctly given in evidence.").  

Therefore, this doctor's medical opinion has little probative value and is not sufficiently probative or persuasive to controvert the VA examiner's opinion discussed immediately above.  See Nieves-Rodriguez, 22 Vet. App. at 304; Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

Again, the Veteran asserts that there is a nexus between his current diagnoses and service and the service-connected disabilities.  This question, however, is outside the scope of a non-medical expert.  Thus, his statements cannot constitute competent evidence tending to increase the likelihood of a nexus to service.  See Fountain, 27 Vet. App. at 274-75.  

In conclusion, the weight of the most credible and competent evidence establishes that the current diagnoses are not as likely as not to have resulted directly from service or secondary to the service-connected disabilities.  Thus, the evidence is not in equipoise on the nexus requirement, which is the central question of fact in dispute in this case.  For this reason, even after resolving all reasonable doubt in the Veteran's favor where possible, the evidence is not in equipoise all material elements of the claims.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the appeals cannot be granted.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.10.


ORDER

Service connection for a left shoulder and left elbow musculoskeletal disability is denied.  

Service connection for a lumbar spine musculoskeletal disability is denied.  

Service connection for a cervical spine musculoskeletal disability is denied.  



REMAND

The Board has conducted a further review of the increased rating claims, but has found that further evidentiary development is warranted.  

The Board previously remanded these claims in September 2013.  The Board found that the VA examination requested in conjunction with the service connection claims (addressed herein above) would likely include evidence relevant to the increased rating claims.  

Upon remand, a VA opinion was given in May 2014, but a physical examination was not conducted.  Thus, no pertinent findings were given.  A new VA examination is nonetheless needed because the last VA examinations pertinent to the scars and muscles involved were conducted in May 2009.  A subsequent VA examination was conducted in April 2011, but it was a joints examination, so it did not contain all of the necessary findings.  Furthermore, to the extent it identified symptomatology in the left elbow and shoulder, low back, and left neck, it did not distinguish the degree of symptomatology associated with the service-connected disabilities from the nonservice-connected DJD and DDD in those joints.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Thus, a new VA examination is needed.  See 38 C.F.R. §§ 3.326, 3.327.    

Accordingly, these issues are REMANDED for the following actions:

1.  After completing any preliminary development needed, arrange for the Veteran to undergo a VA examination to evaluate the severity of his service-connected residuals, left upper extremity fragment wound to include the elbow and shoulder (minor), residuals, low back fragment wound, and residuals, left neck fragment wound. 

Accordingly, the examiner is asked to review all relevant records and conduct a clinical evaluation.  Based on this review, the examiner is asked to provide an assessment of the current nature of the Veteran's these disabilities.  

The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  The examiner is asked to describe the severity, frequency, and duration of all symptomatology associated with the conditions.  

It is particularly important, to the extent possible, that the examiner distinguish between those symptoms associated with the service-connected disabilities and all symptoms associated with nonservice-connected symptomatology in the associated joints.

The examiner is asked to identify, to the extent possible, the date on which any change in degree of impairment first occurred.

If for any reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

Please articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support those findings, and (2) explain how the facts and information justify the findings.  

2.  After completing all actions set forth in paragraph 1, plus any further action needed as a consequence of the development completed in paragraph 1 above, readjudicate the remanded claims remaining on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC).  The Veteran and his representative should be afforded the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


